DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) a patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claim(s) Claim(s) 1, 10, and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolfson (US Patent/PGPub. No. 20080191864) in view of Ghassabian (US Patent/PGPub. No. 20070188472).

Regarding Claim 1, (currently amended) Wolfson teaches a data processing system ([0058], FIG. 1, i.e. interactive surface and display system), comprising:
a multi-touch surface ([0066], FIG. 1, i.e. interactive surface unit 1) configured for receiving multiple touch inputs ([0066], FIG. 1, i.e. two or more users or objects are in contact) occurring at the same time ([0066], FIG. 1, i.e. their position simultaneously) and generating multi-touch data ([0066], FIG. 1, i.e. their position);
one or more audio sensors ([0063], FIG. 1, i.e. sound card 8) configured for receiving sound and generating audio data ([0063], FIG. 1, i.e. voice to enhance and complement; [0061], FIG. 1, i.e. sound functions); and
a processor ([0104], FIG. 1-2, i.e. smart controller 23) communicatively coupled to (FIG. 1-2, i.e. as shown by the figure(s)) the multi-touch surface and the one or more audio sensors, the processor (i.e. please see above citation(s)) configured for
receiving the multi-touch data and performing gesture recognition ([0065], FIG. 1-2, i.e. position identification unit 5 is responsible for identifying all the contact points) to recognize a gesture ([0065], FIG. 1-2, i.e. contact points),
receiving the audio data and performing voice recognition to recognize a voice command ([0101], FIG. 1-2, i.e. sound card 8 is responsible for outputting voice or music) and speech ([0101], FIG. 1-2, i.e. voice).
However, Wolfson does not explicitly teach
while recognizing the gesture and the voice command, combining both the gesture and the voice command to perform one or more combined gesture and voice command operations on an electronic device;
wherein the one or more combined gesture and voice command operations include utilizing the voice recognition to insert text corresponding to the recognized speech.
In the same field of endeavor Ghassabian teaches
while ([0657], FIG. 56, i.e. while) recognizing the gesture ([0657], FIG. 56, i.e. sweep, for example, his finger or a pen) and the voice command ([0657], FIG. 56, i.e. speaking), combining both the gesture and the voice command to perform one or more combined gesture and voice command operations ([0657], FIG. 56, i.e. enter a word/portion-of-a-word having at least two characters) on an electronic device ([0657], FIG. 56, i.e. touch sensitive surface/pad 5600);
wherein the one or more combined gesture and voice command operations (i.e. please see above citation(s)) include utilizing the voice recognition to insert text corresponding to the recognized speech ([0657], FIG. 56, i.e. enter a word/portion-of-a-word having at least two characters).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Wolfson teaching of a system comprising multiple touch and voice inputs with Ghassabian teaching of a system comprising touch and voice inputs text to correctly recognize voice and effectively enter text by simultaneously input text in combination of voice (Ghassabian’s [0657]).

Claim 10, (currently amended) Wolfson teaches a method for performing data processing (Col. 6, Ln. 40-58, Col. 7, Ln. 1--6, FIG. 1, i.e. multimedia information entering method)
is similarly rejected as shown above in Claim 1 by Wolfson and Ghassabian.

Claim 19, (currently amended) Wolfson teaches a non-transitory computer-readable storage medium comprising program code for performing data processing (Col. 6, Ln. 40-58, Col. 7, Ln. 1--6, FIG. 1, i.e. disk 9 stores therein a system program 11 … an information integration program 15)
is similarly rejected as shown above in Claim 1 by Wolfson and Ghassabian.

3.	Claim(s) 2-7, 9, 11-16, 18, and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolfson (US Patent/PGPub. No. 20080191864) in view of Ghassabian (US Patent/PGPub. No. 20070188472) and Ando et al. (Patent/PGPub. No. EP 0594129).

Regarding Claim 2, (original) Wolfson teaches the data processing system of claim 1, further comprising a display ([0062], FIG. 1-2, i.e. display unit 3/6) for presenting a user interface ([0062], FIG. 1-2, i.e. cursor), the processor (i.e. please see above citation(s)) further configured for:
associating the gesture (i.e. please see above citation(s)) with an object being displayed ([0062], FIG. 1-2, i.e. content to be displayed).
However, Wolfson and Ghassabian do not explicitly teach

In the same field of endeavor Ando et al. teach
modifying a characteristic (Col. 8, Ln. 1-20, FIG. 3-4, i.e. scale-up/down) of the displayed object (Col. 7, Ln. 17-24, FIG. 2, i.e. a car) in accordance with the voice command (Col. 8, Ln. 31-53, FIG. 5-6, i.e. "ENLARGE THISABOUT THIS SIZE" ("SCALE UP THIS TO ABOUT THIS SIZE" or "SCALE UP THIS ABOUT THISMUCH")).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Wolfson and Ghassabian teaching of a system comprising multiple touch and voice inputting text with Ando et al. teaching of a system comprising multiple touch, voice inputs, and display output corresponding voice command to coordinately enhance user input/output by displaying voice command (Ando et al.’s Col. 8 Ln. 31-45).

Regarding Claim 3, (original) Wolfson and Ghassabian teach the data processing system of claim 1.
However, Wolfson and Ghassabian do not explicitly teach

In the same field of endeavor Ando et al. teach
the one or more combined gesture and voice command operations (Col. 8, Ln. 31-53, FIG. 5-6, i.e. "ENLARGE THISABOUT THIS SIZE" ("SCALE UP THIS TO ABOUT THIS SIZE" or "SCALE UP THIS ABOUT THISMUCH")) include performing a static command (Col. 8, Ln. 1-20, FIG. 3-4, i.e. scale-up/down => size) based on the voice command on an object (Col. 7, Ln. 17-24, FIG. 2, i.e. a car) being manipulated by the gesture (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Wolfson and Ghassabian teaching of a system comprising multiple touch and voice inputting text with Ando et al. teaching of a system comprising multiple touch, voice inputs and performing static command to coordinately enhance user input by performing static command (Ando et al.’s Col. 8 Ln. 31-45).

Regarding Claim 4, (original) the data processing system of claim 3, wherein
Ando et al. teach
the static command comprises a selection (Col. 8, Ln. 21-49, FIG. 5-6, i.e. points to a point D) of one operational state (Col. 8, Ln. 21-49, FIG. 5-6, i.e. points to a point D => selection state) from a plurality of possible operational states (Col. 8, Ln. 21-49, FIG. 5-6, i.e. selection state and sizing state).

Regarding Claim 5, (original) the data processing system of claim 3, wherein
Ando et al. teach
the static command (i.e. please see above citation(s)) comprises selecting a parameter (Col. 8, Ln. 1-20, FIG. 3-4, i.e. scale-up/down) of the object (i.e. please see above citation(s)).

Regarding Claim 6, (original) the data processing system of claim 3, wherein
Ando et al. teach
the static command (i.e. please see above citation(s)) comprises selecting an object manipulation mode (Col. 8, Ln. 1-20, FIG. 3-4, i.e. scale-up/down).

Regarding Claim 7, (original) the data processing system of claim 3, wherein
Ando et al. teach
the static command (i.e. please see above citation(s)) comprises an open/close command (Col. 7, Ln. 17-24, FIG. 2, i.e. open “car B”).

Regarding Claim 9, (original) the data processing system of claim 3, wherein
Ando et al. teach
the one or more combined gesture and voice command operations (i.e. please see above citation(s)) include performing an object manipulation command (Col. 8, Ln. 1-20, FIG. 3-4, i.e. scale-up/down) based on the gesture while performing the static command, the object manipulation command and the static command (i.e. please see above citation(s)) at least partially overlapping in time (Col. 8, Ln. 31-53, FIG. 5-6, i.e. While performing the gestures shown in Figs. 5 and 6, the user enters the voice command).

Claim 11 (original) is similarly rejected as shown above in Claim 2.

Claim 12 (original) is similarly rejected as shown above in Claim 3.

Claim 13 (original) is similarly rejected as shown above in Claim 4.

Claim 14 (original) is similarly rejected as shown above in Claim 5.

Claim 15 (original) is similarly rejected as shown above in Claim 6.

Claim 16 (original) is similarly rejected as shown above in Claim 7.

Claim 18 (original) is similarly rejected as shown above in Claim 9.


Claim 20 (original) is similarly rejected as shown above in Claim 2.

Response to Argument

4.	Applicant’s arguments with respect to Claim(s) 1, 10, and 19 has/have been considered but are moot because the arguments do not apply to the newly added reference being used in the current rejection.

5.	All dependent claims are properly rejected or objected as shown above.

6.	Applicants’ Response to the Non-Final Office Action, 08/31/2021, has been entered and made of record. Claim(s) 1, 10, and 19 is/are amended, Claim(s) 8 and 17 is/are cancelled, Thus, Claim(s) 1-7, 9-16, and 18-20 is/are pending in this application.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628